                Case 18-12012-LSS   Doc 394-1   Filed 11/20/18   Page 1 of 23



                                       EXHIBIT A




01:23882982.2
                             Case 18-12012-LSS             Doc 394-1        Filed 11/20/18         Page 2 of 23




                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                          Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                               Case No. 18-12012 (LSS)
         limited liability company, et al.,1
                                                                        (Jointly Administered)
                                      Debtors.
                                                                        Ref. Docket Nos. 9, 50 & ____

         ORDER (1) APPROVING ASSET PURCHASE AGREEMENT AMONG THE DEBTORS
         AND THE BUYER, (2) APPROVING SALE OF SUBSTANTIALLY ALL ASSETS FREE
         AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS
            PURSUANT TO BANKRUPTCY CODE SECTIONS 105, 363(b), (f) AND (m), (3)
         APPROVING ASSUMPTION, ASSIGNMENT AND SALE OF CERTAIN EXECUTORY
           CONTRACTS AND UNEXPIRED LEASES FREE AND CLEAR OF ALL LIENS,
              CLAIMS, ENCUMBRANCES AND OTHER INTERESTS PURSUANT TO
         BANKRUPTCY CODE SECTIONS 363 AND 365, (4) DETERMINING THE AMOUNTS
           NECESSARY TO CURE SUCH EXECUTORY CONTRACTS AND UNEXPIRED
                       LEASES, AND (5) GRANTING RELATED RELIEF

                    The Court having considered the Motion for Orders (A)(I) Establishing Bid And Sale

         Procedures Relating to the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

         Debtors to Enter Into an Asset Purchase Agreement with Stalking Horse Bidder, (III)

         Establishing and Approving Procedures Relating to the Assumption, Assignment and Sale of

         Certain Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure

         Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and (B)(I) Approving the

         Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Assumption, Assignment and

         Sale of Certain Executory Contracts and Unexpired Leases, and (III) Granting Certain Related

         Relief [Docket No. 9] (the “Motion”) and the Motion for Order Authorizing and Approving

         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
             Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
             Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
             The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
01:23689772.1
01:23689772.323
882993.1
         172746.1
                       Case 18-12012-LSS             Doc 394-1        Filed 11/20/18         Page 3 of 23



         Certain Bid Protections, Amendments to Bid Procedures Order, and Granting Related Relief

         [Docket No. 217], filed by Open Road Films, LLC and its affiliated debtors and debtors in

         possession (the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), seeking,

         among other things, entry of an order (i) authorizing the sale (the “Sale Transaction”) of

         substantially all of the Debtors’ assets (the “Purchased Assets”), free and clear of all liens,

         claims, interests, and encumbrances, except for the Permitted Liens, pursuant to that certain

         Asset Purchase Agreement, dated as of October 23, 2018 (as amended, supplemented or

         otherwise modified, the “APA”),2 by and among the Debtors and OR Acquisition Co, LLC (the

         “Buyer”), (ii) authorizing the assumption, assignment, and sale of certain executory contracts

         and unexpired leases as set forth in the APA, and (iii) granting related relief; and this Court

         having entered orders on October 9, 2018 [Docket No. 160] (the “Bid Procedures Order”)3 and

         October 26, 2018 [Docket No. 239] (the “Bid Protections Order”) approving, among other

         things, the Bid Procedures with respect to and notice of the Sale Transaction; and an Auction

         having been set for November 7, 2018 in accordance with the Bid Procedures Order; [and Buyer

         having submitted the sole Qualified Bid] [and an Auction having been held on _________,

         2018]; and a hearing having been held on November [___],20, 2018 (the “Sale Hearing”) to

         consider approval of the APA and the Sale Transaction; and the Court having reviewed and

         considered the Motion, any responsive pleadings filed in connection with the Motion, the record

         in the above-captioned Chapter 11 Cases, and the representations of counsel at the Sale Hearing;

         and after due deliberation and sufficient cause appearing therefor;

                    IT HEREBY IS FOUND AND DETERMINED THAT:4

         2
            A true and correct copy of the form of the APA is attached hereto as Exhibit A.
         3
             Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion, in the Bid
           Procedures Order, or in the APA, as applicable.
         4
             All findings of fact and conclusions of law announced by the Court at the Sale Hearing are hereby incorporated
           herein to the extent not inconsistent herewith.
01:23689772.323
882993.1
         172746.1                                                 2
                                                                  2
                         Case 18-12012-LSS       Doc 394-1     Filed 11/20/18     Page 4 of 23



                    A.    Jurisdiction and Venue. This Court has jurisdiction over this matter and over

         the property of the Debtors and their respective bankruptcy estates pursuant to 28 U.S.C. §§

         157(a) and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M),

         (N), and (O). Venue of these Chapter 11 Cases and the Motion is proper pursuant to 28 U.S.C.

         §§ 1408 and 1409. The statutory and other legal predicates for the relief sought in the Motion

         and granted herein are Sections 105, 363, and 365 of the Bankruptcy Code and Bankruptcy Rules

         2002, 6004, 6006, 9008, 9014 and 9019.

                    B.    Notice. As evidenced by the affidavits of service on file with the Court, due,

         proper, timely, adequate, and sufficient notice and a reasonable opportunity to object or be heard

         with respect to the Motion, the Auction, the Sale Hearing, the Sale Transaction, and the

         assumption and assignment of the Assumed Contracts has been provided in accordance with the

         Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Bid Procedures Order, and the Bid

         Protections Order to all known interested parties, including to (a) all persons known by the

         Debtors to have expressed an interest to the Debtors in a transaction with respect to the

         Purchased Assets during the past six (6) months; (b) all entities known by the Debtors to have

         asserted any lien or interest in the Purchased Assets; (c) all non-debtor parties to the Assumed

         Contracts; (d) the U.S. Trustee; (e) the Committee and its counsel; (f) any governmental unit

         known to have a claim in the Chapter 11 Cases; (g) all other known creditors and equity security

         holders of the Debtors; (h) all persons that have requested special notice in the Chapter 11 Cases;

         and (i) all other persons as directed by the Court. In addition, the Debtors caused the Sale Notice

         to be published in the USA Today on October [___],15, 2018 and in Variety on October 16, 2018.

         Accordingly, except as otherwise set forth herein, no other or further notice of the foregoing or

         this Order is necessary or required.


01:23689772.323
882993.1
         172746.1                                          3
                                                           3
                         Case 18-12012-LSS       Doc 394-1      Filed 11/20/18      Page 5 of 23



                    C.    Compliance with Bid Procedures Order and Bid Protections Order. As

         demonstrated by evidence proffered or adduced and the representations of counsel at the Sale

         Hearing, the Debtors have conducted an adequate marketing process and a fair and open sale

         process in compliance with the Bid Procedures Order and Bid Protections Order. The Bid

         Procedures were substantively and procedurally fair to all parties, were the result of arm’s length

         negotiations, and afforded a full, fair, and reasonable opportunity for any interested party to

         make a higher or otherwise better offer to purchase the Purchased Assets. The Bid Procedures,

         the Bid Procedures Order, and the Bid Protections Order have been complied with in all material

         respects by the Debtors and the Buyer.

                    D.    Corporate Authority. The Debtors and the Buyer (i) have full corporate power

         and authority to execute and deliver the APA and all other documents contemplated thereby, (ii)

         have all necessary power and authority to consummate the Sale Transaction, and (iii) have taken

         all necessary action to authorize and approve the APA and to consummate the Sale Transaction.

         No consents or approvals, other than those expressly provided for in the APA, are required for

         the Debtors to consummate the Sale Transaction.

                    E.    Business Justification. Approval of the APA and consummation of the Sale

         Transaction is in the best interests of the Debtors, the estates, creditors, and other parties in

         interest. The Debtors have demonstrated good, sufficient, and sound business purposes and

         justifications for the sale of the Purchased Assets to the Buyer pursuant to Section 363(b) of the

         Bankruptcy Code.

                    F.    Highest and Otherwise Best Offer. The consideration to be provided by the

         Buyer pursuant to the APA: (i) is fair and reasonable; (ii) is the highest and otherwise best offer

         for the Purchased Assets; and (iii) constitutes reasonably equivalent value and fair consideration


01:23689772.323
882993.1
         172746.1                                           4
                                                            4
                         Case 18-12012-LSS      Doc 394-1      Filed 11/20/18      Page 6 of 23



         for the Purchased Assets under the Bankruptcy Code, the Uniform Voidable Transactions Act,

         the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any similar

         applicable laws of the United States, any state, territory, possession thereof, and the District of

         Columbia. The terms and conditions set forth in the APA are fair and reasonable under the

         circumstances and were not entered into for the purpose of, nor do they have the effect of,

         hindering, delaying, or defrauding any creditor of the Debtors under any of the foregoing federal

         or state laws or any other applicable laws.

                    G.    Good Faith Purchaser. The APA and the Sale Transaction were proposed,

         negotiated, and entered into by and among the Debtors and the Buyer without collusion or fraud,

         in good faith, and at arm’s length. The Buyer is a good faith purchaser within the meaning of

         Bankruptcy Code Section 363(m) and is therefore entitled to the full protection of that provision

         with respect to the APA and the Sale Transaction. There has been no showing that the Debtors

         or the Buyer have engaged in any action or inaction that would cause or permit the APA or the

         Sale Transaction to be avoided or any costs or damages to be imposed under Bankruptcy Code

         Section 363(n). The Buyer is not an “insider” of the Debtors as that term is defined in

         Bankruptcy Code Section 101(31).

                    H.    Legal, Valid, and Binding Transfer. The Purchased Assets are property of the

         Debtors’ estates and title thereto is vested in the Debtors’ estates within the meaning of Section

         541(a) of the Bankruptcy Code. The transfer of the Purchased Assets to the Buyer will be a

         legal, valid, and effective transfer of the Purchased Assets and, except as provided in the APA or

         this Order, will vest the Buyer with all right, title, and interest of the Debtors to the Purchased

         Assets free and clear of all liens, claims, interests, and encumbrances, unless specifically




01:23689772.323
882993.1
         172746.1                                          5
                                                           5
                         Case 18-12012-LSS      Doc 394-1      Filed 11/20/18      Page 7 of 23



         assumed by the Buyer pursuant to the APA. The APA is a valid and binding contract between

         the Debtors and the Buyer and shall be enforceable according to its terms.

                    I.    Free and Clear. The Buyer would not have entered into the APA and would not

         consummate the Sale Transaction if the transfer of the Purchased Assets to the Buyer and the

         assumption and assignment of the Assumed Contracts to the Buyer were not free and clear of all

         liens, claims, interests, and encumbrances as provided for herein. Subject to the provisions of

         this Order and except for Permitted Liens as may be specifically provided in the APA or this

         Order, the Debtors may sell the Purchased Assets free and clear of all liens, claims, interests, and

         encumbrances because, in each case, one or more of the standards set forth in Section 363(f)(1)

         through (5) of the Bankruptcy Code have been satisfied. Each entity with a lien, claim, interest,

         or encumbrance in the Purchased Assets to be transferred on the Closing Date: (i) has, subject to

         the terms and conditions of this Order, consented to the Sale Transaction or is deemed to have

         consented; (ii) could be compelled in a legal or equitable proceeding to accept money

         satisfaction of such lien, claim, interest, or encumbrance; or (iii) otherwise falls within the

         provisions of Bankruptcy Code Section 363(f). Those holders of liens, claims, interests, and

         encumbrances who did not object to the Motion are deemed to have consented to the Sale

         Transaction and the relief provided for herein pursuant to Bankruptcy Code Section 363(f)(2).

                    J.    Not a Sub Rosa Plan. The APA and Sale Transaction do not constitute an

         impermissible sub rosa chapter 11 plan for which approval has been sought without the

         protections that a disclosure statement would afford. The APA and the Sale Transaction neither

         impermissibly restructure the rights of the Debtors’ creditors nor impermissibly dictate a

         liquidating plan for the Debtors.




01:23689772.323
882993.1
         172746.1                                          6
                                                           6
                         Case 18-12012-LSS       Doc 394-1      Filed 11/20/18      Page 8 of 23



                    K.    No Successor Liability. The Buyer (i) is not, and shall not be, considered a

         successor in interest to the Debtors, (ii) has not, de facto or otherwise, merged with or into the

         Debtors, (iii) is not a continuation or substantial continuation of the Debtors or any enterprise of

         the Debtors, and (iv) is not holding itself out to the public as a continuation of the Debtors.

         Except as otherwise specifically provided in the APA, the transfer of the Purchased Assets to the

         Buyer and assumption by the Debtors and assignment to the Buyer of the Assumed Contracts do

         not and will not subject the Buyer to any liability whatsoever with respect to the operation of the

         Debtors’ businesses before the Closing Date or by reason of such transfer under the laws of the

         United States, any state, territory, or possession thereof, or the District of Columbia, based, in

         whole or in part, directly or indirectly, on any theory of law or equity, including, without

         limitation, any theory of antitrust, successor, transferee, or assignee liability.

                    L.    Personally Identifiable Information. Notwithstanding anything to the contrary

         in the APA, personally identifiable information will not be considered Purchased Assets.

                    M.    Assumption of Executory Contracts and Unexpired Leases. Notice of the

         Debtors’ assumption and assignment to the Buyer of the Assumed Contracts has been provided

         to each non-debtor counterparty to an Assumed Contract, together with the amount, if any, to be

         paid to such non-debtor counterparty to cure any defaults under, and to otherwise comply with

         the requirements of Section 365(b) of the Bankruptcy Code with respect to each Assumed

         Contract (the “Cure Amounts”). As to each Assumed Contract, payment of the Cure Amounts

         set forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the Debtors,

         the Buyer and the counterparty to the applicable Assumed Contract or ordered by this Court) is

         sufficient for the Debtors to comply fully with the requirements of Section 365(b) of the

         Bankruptcy Code. In addition, the Buyer has provided adequate assurance of its ability to


01:23689772.323
882993.1
         172746.1                                           7
                                                            7
                         Case 18-12012-LSS       Doc 394-1     Filed 11/20/18     Page 9 of 23



         perform its obligations under each of the Assumed Contracts within the meaning of Section 365

         of the Bankruptcy Code. All other requirements and conditions under the Bankruptcy Code for

         the assumption by the Debtors and assignment to the Buyer of the Assumed Contracts have been

         satisfied. Therefore, the Assumed Contracts may be assumed by the Debtors and assigned to the

         Buyer.

                    N.    Prompt Consummation. The Sale Transaction must be approved and

         consummated promptly in order to maximize value for the Debtors’ estates. Time is of the

         essence in consummating the Sale Transaction. The Debtors have demonstrated compelling

         circumstances and good and sufficient cause for the immediate approval and consummation of

         the transactions contemplated by the APA, including, without limitation, the Sale Transaction

         and the assumption and assignment of the Assumed Contracts, prior to, and outside of, a chapter

         11 plan.

                    THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                    1.    The Motion is GRANTED as set forth herein.

                    2.    Any objections filed or asserted in response to the Motion and the relief granted

         herein, to the extent not resolved as set forth herein or on the record at the Sale Hearing, are

         hereby overruled on the merits in their entirety, except to the extent that such objections are on

         account of a Cure Amount that is presently subject to the cure resolution process contemplated

         by Section 2.8(c) of the APA.

                    3.    The APA with the Buyer, including all of its terms and conditions, and the Sale

         Transaction are hereby approved.

                    4.    Pursuant to Sections 363 and 365 of the Bankruptcy Code, the Debtors are

         authorized to (i) execute, deliver, perform under, consummate, and implement the APA and the


01:23689772.323
882993.1
         172746.1                                          8
                                                           8
                         Case 18-12012-LSS      Doc 394-1       Filed 11/20/18     Page 10 of 23



         Sale Transaction together with all additional documents as may be reasonably necessary or

         desirable to implement the APA and the Sale Transaction and (ii) take any and all actions as they

         deem necessary, appropriate, or advisable for the purpose of assigning, transferring, granting,

         conveying, and conferring to the Buyer or reducing to possession the Purchased Assets, or as

         may be necessary or appropriate to the performance of the obligations as contemplated by the

         APA and the Sale Transaction, including, without limitation, any and all actions reasonably

         requested by the Buyer which are consistent with the APA and the Sale Transaction.

                    5.     Pursuant to Sections 105(a), 363(f), and 365(b) of the Bankruptcy Code, upon the

         Closing of the Sale Transaction: (a) the transfer of the Purchased Assets to the Buyer pursuant

         to the APA shall constitute a legal, valid, and effective transfer of the Purchased Assets and shall

         vest the Buyer with all right, title, and interest in and to the Purchased Assets; and (b) except

         those specifically assumed by the Buyer pursuant to the APA and for Permitted Liens as

         specifically provided in the APA, the Purchased Assets shall be transferred to the Buyer free and

         clear of all liens, claims, interests, and encumbrances—including, without limitation, (i) any

         infringement claims arising before the Closing Date, (ii) liabilities for any Seller Party

         Employees except liabilities arising for Buyer Employees arising after the Closing Date; and (iii)

         any and all Liabilities for Taxes (y) of or imposed on the Seller Parties (or any member or

         Affiliate of the Seller Parties) or (z) related or attributable to the Purchased Assets or the

         Business for any pre-Closing tax period—with any such liens, claims, interests, and

         encumbrances of which the Purchased Assets are sold free and clear to attach to the proceeds of

         the Sale Transaction, in the order of their priority, with the same validity, force, and effect which

         they had against the Purchased Assets prior to the entry of this Order, subject to any rights,

         claims, and defenses the Debtors, their estates, and all interested parties may possess with


01:23689772.323
882993.1
         172746.1                                           9
                                                            9
                         Case 18-12012-LSS        Doc 394-1       Filed 11/20/18    Page 11 of 23



         respect thereto; and all persons are forever prohibited and enjoined from commencing or

         continuing in any manner any action or other proceeding, whether in law or equity, against

         Buyer with respect to any such liens, claims, interests, and encumbrances.

                    6.     Any obligations related to Participations and Guild Residuals for the period prior

         to September 5, 2018 shall not be subject to further claim, dispute or audit, including, without

         limitation, any claim, dispute or audit based on performance of the Purchased Titles prior to the

         Closing Date, except to the extent provided for in Section 2.8 of the APA.

                    7.     Any obligations related to Participations for the period prior to September 5, 2018

         shall not be subject to further claim, dispute or audit, including, without limitation, any claim,

         dispute or audit based on performance of the Purchased Titles prior to the Closing Date.

                    8.     7. On the Closing Date, this Order shall be construed and shall constitute for any

         and all purposes a full and complete general assignment, conveyance, and transfer of the

         Debtors’ interests in the Purchased Assets or a bill of sale transferring good and marketable title

         in the Purchased Assets.

                    9.     8. This Order is and shall be effective as a determination that all liens, claims,

         interests, and encumbrances (other than those expressly assumed by the Buyer or permitted to

         survive under the APA) shall be and are, without further action by any person or entity,

         unconditionally released, discharged, and terminated with respect to the Purchased Assets as of

         the Closing Date, except as may otherwise be set forth in the APA or this Order. The provisions

         of this Order authorizing the sale and assignment of the Purchased Assets free and clear of all

         liens, claims, interests, and encumbrances shall be self-executing, and notwithstanding the

         failure of the Debtors, the Buyer, or any other party to execute, file, or obtain releases,

         termination statements, assignments, consents, or other instruments to effectuate, consummate,


01:23689772.323
882993.1
         172746.1                                            10
                                                             10
                          Case 18-12012-LSS       Doc 394-1      Filed 11/20/18    Page 12 of 23



         and/or implement the provisions hereof, all liens, claims, interests, and encumbrances (other than

         those expressly assumed by the Buyer or permitted to survive under the APA) on or against such

         Purchased Assets, if any, shall be deemed released, discharged, and terminated.

                    10.     9. Except as otherwise provided herein or in the APA, on the Closing Date, the

         Debtors’ creditors are authorized to execute such documents and instruments and to take all

         other actions as may be reasonably necessary to document and effectuate the release of their

         liens, claims, interests, and encumbrances in the Purchased Assets (other than those expressly

         assumed by the Buyer or permitted to survive under the APA), if any, as such liens, claims,

         interests, and encumbrances may have been recorded or may otherwise exist. If any such

         creditor fails to execute any such documents or instruments or take any such actions, the Buyer

         is authorized to execute such documents and instruments and to take such actions on behalf of

         the creditor so as to document the release of such liens, claims, interests, and encumbrances.

                    11.     10. The Buyer and its successors and assigns shall not be deemed, as a result of

         any action taken in connection with the transfer of the Purchased Assets, to (i) be a successor to

         the Debtors or their estates, (ii) have, de facto or otherwise, merged or consolidated with or into

         the Debtors or their estates, or (iii) be a continuation or substantial continuation of the Debtors or

         any enterprise of the Debtors, and the Buyer shall have no successor, transferee, or vicarious

         liability of any kind or character, including, but not limited to, under any theory of foreign,

         federal, state, or local antitrust, environmental, successor, tax, ERISA, assignee, or transferee

         liability, labor, product liability, employment, de facto merger, substantial continuity, or other

         law, rule, or regulation, whether known or unknown as of the Closing Date, now existing or

         hereafter arising, whether asserted or unasserted, fixed or contingent, liquidated or unliquidated

         with respect to the Debtors or any obligations of the Debtors arising prior to the Closing Date.


01:23689772.323
882993.1
         172746.1                                           11
                                                            11
                          Case 18-12012-LSS      Doc 394-1      Filed 11/20/18     Page 13 of 23



         Except as otherwise provided herein or in the APA, the transfer of the Purchased Assets to the

         Buyer pursuant to the APA shall not result in the Buyer or the Purchased Assets having any

         liability or responsibility for, or being required to satisfy in any manner, whether in law or in

         equity, whether by payment, setoff, or otherwise, directly or indirectly, any claim against the

         Debtors or against any insider of the Debtors or any liens, claims, interests, or encumbrances.

                    12.     11. All payments owed to Buyer under Section 2.11(d)(ii) of the APA shall be

         deemed administrative expenses under Bankruptcy Code §§ 503, 507.

                    13.     12. Upon the Closing, and except as otherwise expressly provided in the APA

         with respect to Assumed Liabilities, the Buyer shall not be liable for any claims against, and

         liabilities of, the Debtors or any of the Debtors’ predecessors or affiliates.

                    14.     13. Pursuant to Section 365 of the Bankruptcy Code, the Debtors are authorized

         to assume the Assumed Contracts designated in the APA, make or cause to be made the Cure

         Amounts set forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the

         Debtors, the Buyer and the counterparty to the applicable Assumed Contract or ordered by this

         Court), and assign the Assumed Contracts to the Buyer. Without limiting the foregoing, the

         Material Contracts that are scheduled to be assumed shall be in full force and effect and not in

         default, notwithstanding the Buyer not assuming any other Material Contract or any contract

         listed on Schedule 10.3. The Buyer shall pay the undisputed portion of the Cure Amounts set

         forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the Debtors, the

         Buyer and the counterparty to the applicable Assumed Contract or ordered by this Court) within

         one (1) business day of the Closing. Additionally, with respect to Awesomeness Distribution,

         LLC and Fox 2000 Pictures, a division of Twentieth Century Fox Film Corporation; Redrover

         Co, Ltd.;The Film Musicians Secondary Markets Fund; and Studiocanal S.A.S, unless otherwise


01:23689772.323
882993.1
         172746.1                                          12
                                                           12
                          Case 18-12012-LSS      Doc 394-1       Filed 11/20/18   Page 14 of 23



         agreed to between the Buyer and the respective counterparty, Buyer shall pay to counterparties

         to Assumed Contracts the difference between the estimated Cure Amounts for the period

         between September 6, 2018 through and including November 30, 2018 (the “Relevant Period”)

         listed in the Cure Notice [Dkt No. 172, as amended by Dkt. No. 248] and the actual Cure

         Amounts due and owing for the Relevant Period.

                    15.     14. The Buyer has provided adequate assurance of future performance under the

         Assumed Contracts within the meaning of section 365 of the Bankruptcy Code.

                    16.     15. The Assumed Contracts, consistent with the provisions contained herein, shall

         be transferred to, and remain in full force and effect for the benefit of, the Buyer in accordance

         with their respective terms, notwithstanding any provision in any such Assumed Contract

         (including those of the type described in Section 365(b)(2) of the Bankruptcy Code) that

         prohibits, restricts, or conditions such assignment or transfer and, pursuant to Section 365(k) of

         the Bankruptcy Code, following payment of the Cure Amounts set forth on Exhibit B hereto (or

         such other Cure Amounts as agreed, in writing, by the Debtors, the Buyer and the counterparty

         to the applicable Assumed Contract or ordered by this Court), the Debtors shall be relieved from

         any further liability with respect to the Assumed Contracts after such assignment and sale to the

         Buyer.

                    17.     16. All defaults or other obligations of the Debtors under the Assumed Contracts

         arising or accruing prior to the Closing (without giving effect to any acceleration clauses or any

         default provisions of the kind specified in Section 365(b)(2) of the Bankruptcy Code) shall be

         deemed cured, upon payment of the Cure Amounts set forth on Exhibit B hereto (or such other

         Cure Amounts as agreed, in writing, by the Debtors, the Buyer and the counterparty to the

         applicable Assumed Contract or ordered by this Court), and the Buyer shall have no liability


01:23689772.323
882993.1
         172746.1                                           13
                                                            13
                          Case 18-12012-LSS       Doc 394-1      Filed 11/20/18    Page 15 of 23



         arising or accruing under the Assumed Contracts on or prior to the Closing, except as otherwise

         expressly provided in the APA or this Order. The non-debtor counterparties to the Assumed

         Contracts are barred from asserting against the Debtors, their estates, the Buyer, and their

         respective successors and assigns, any default or unpaid obligation allegedly arising or occurring

         before the Closing, any pecuniary loss resulting from such default, or any other obligation under

         the Assumed Contracts arising or incurred prior to the Closing, other than the Cure Amounts set

         forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the Debtors, the

         Buyer and the counterparty to the applicable Assumed Contract or ordered by this Court).

                    18.     17. The failure of the Debtors or the Buyer to enforce at any time one or more

         terms or conditions of any Assumed Contract shall not be a waiver of such terms or conditions or

         of the right of the Debtors or the Buyer, as the case may be, to enforce every term and condition

         of the Assumed Contracts. The validity of the assumption, assignment and sale of the Assumed

         Contracts to the Buyer shall not be affected by any existing dispute between any of the Debtors

         and any non-debtor counterparty to such Assumed Contract. Any party that may have had the

         right to consent to the assignment of any Assumed Contract is deemed to have consented for the

         purposes of Section 365 of the Bankruptcy Code.

                    19.     18. To the extent a non-debtor counterparty to an Assumed Contract failed to

         timely object to a Cure Amount set forth on Exhibit B hereto, such Cure Amount shall be

         deemed to be finally determined and any such counterparty shall be prohibited from challenging,

         objecting to, or denying the validity and finality of the Cure Amount at any time.

                    20.     19. The consideration provided by the Buyer under the APA constitutes (i)

         reasonably equivalent value under the Bankruptcy Code, the Uniform Fraudulent Transfer Act,

         and the Uniform Voidable Transactions Act, (ii) fair consideration under the Uniform Fraudulent


01:23689772.323
882993.1
         172746.1                                           14
                                                            14
                          Case 18-12012-LSS       Doc 394-1       Filed 11/20/18    Page 16 of 23



         Conveyance Act and (iii) reasonably equivalent value, fair consideration and fair value under

         any other applicable Laws of the United States, any state, territory or possession thereof, or the

         District of Columbia. The consideration provided by the Buyer for the Purchased Assets under

         the APA is fair and reasonable and may not be avoided under Section 363(n) of the Bankruptcy

         Code.

                    21.     20. The APA and the Sale Transaction are undertaken by the Buyer without

         collusion and in good faith, as that term is used in Section 363(m) of the Bankruptcy Code and,

         accordingly, the reversal or modification on appeal of the authorization provided herein to

         consummate the APA and the Sale Transaction shall not affect the validity of the sale of the

         Purchased Assets to the Buyer, unless this Order is duly stayed pending such appeal. The Buyer

         is a good faith Buyer of the Purchased Assets and is entitled to all of the benefits and protections

         afforded by Section 363(m) of the Bankruptcy Code.

                    22.     21. All persons that are in possession of some or all of the Purchased Assets as of

         or after the Closing are hereby directed to surrender possession of such Purchased Assets to the

         Buyer as of the Closing or at such time thereafter as the Buyer may request. The Debtors agree

         to exercise commercially reasonable efforts to assist the Buyer in assuring that all persons that

         are presently, or on the Closing Date may be, in possession of some or all of the Purchased

         Assets in which the Debtors hold an interest will surrender possession of the Purchased Assets

         either to (i) the Debtors before the Closing Date, or (ii) the Buyer on or after the Closing Date.

                    23.     22. This Order is and shall be binding upon and shall govern acts of all entities

         including, without limitation, all filing agents, filing officers, title agents, title companies,

         recorders of mortgages, recorders of fees, registrars of deeds, administrative agencies,

         governmental departments, secretaries of state, federal, state, and local officials, and all other


01:23689772.323
882993.1
         172746.1                                            15
                                                             15
                          Case 18-12012-LSS       Doc 394-1       Filed 11/20/18    Page 17 of 23



         persons, who may be required by operation of law, the duties of their office, or contract, to

         accept, file, register or otherwise record or release any documents or instruments that reflect that

         the Buyer is the assignee and owner of the Purchased Assets free and clear of all liens, claims,

         interests, and encumbrances (other than those expressly assumed by the Buyer or permitted to

         survive under the APA) (all such entities being referred to as “Recording Officers”). All

         Recording Officers are authorized to strike recorded liens, claims, interests, and encumbrances

         against the Purchased Assets recorded prior to the date of this Order unless the APA expressly

         provides that the Buyer is acquiring the Purchased Assets subject to such liens, claims, interests,

         and encumbrances.

                    24.     23. Following the Closing, no holder of any liens, claims, interests, or

         encumbrances on the Purchased Assets (other than those expressly assumed by the Buyer or

         permitted to survive under the APA) or other party in interest may interfere with the Buyer’s use

         and enjoyment of the Purchased Assets based on or related to such liens, claims, interests, and

         encumbrances, or any actions that the Debtors may take in their Chapter 11 Cases, and no party

         may take any action to prevent, interfere with, or otherwise enjoin consummation of the Sale

         Transaction. Without limiting the foregoing, Notices of Consent and Irrevocable Assignments,

         Notices of Assignment, Interparty Agreements, direction payment letters, and collection account

         management agreements and any similar or analogous documents or agreements that direct any

         proceeds of the Purchased Assets to any party or person other than the Buyer or its designees

         that are not expressly assumed shall be deemed rejected and the payment instructions thereunder

         shall be inoperative. Further, parties to assumed Notices of Consent and Irrevocable

         Assignments, Notices of Assignment, Interparty Agreements, direction payment letters, and

         collection account management agreements and any similar or analogous documents or


01:23689772.323
882993.1
         172746.1                                            16
                                                             16
                          Case 18-12012-LSS       Doc 394-1       Filed 11/20/18    Page 18 of 23



         agreements that reflect a payment to a counterparty to a rejected contract shall not be permitted

         to make such payment.

                    25.     24. No bulk sales law or any similar law of any state or other jurisdiction shall

         apply in any way to the transactions authorized herein, including the APA and the Sale

         Transaction.

                    26.     Notwithstanding any provision in this Order or the APA to the contrary, the

         assumption and assignment to the Buyer of any Assumed Contracts to which Entertainment One

         Films Canada, Inc. (“eOne Canada”), Entertainment One UK Limited (“eOne UK”), and/or

         Entertainment One Benelux BV (“eOne Benelux” and together with eOne Canada and eOne UK,

         “eOne”) are a party (collectively, the “eOne Agreements”), shall in each case be conditioned

         upon, and subject to, all of the terms of the eOne Agreements, including (i) eOne’s exclusive

         distribution rights in the motion pictures that are the subject thereof and (ii) eOne’s rights to

         adjustments and refunds of minimum guarantees or other recoupable amounts from the Buyer, in

         each case as provided for under the eOne Agreements, and all such rights are, and will remain,

         governed by the specific terms of the applicable eOne Agreement.

                    27.     25. This Order shall be binding in all respects upon and the terms and provisions

         of the APA and this Order shall inure to the benefit of the Debtors, their estates, all creditors, all

         holders of equity interest in the Debtors, any holders of liens, claims, interests, or encumbrances

         against or on all or any portion of the Purchased Assets, all counterparties to any executory

         contract or unexpired lease of the Debtors, the Buyer and its affiliates, successors, and assigns,

         and any subsequently appointed estate representative in the Chapter 11 Cases. The APA, the

         Sale Transaction and this Order shall be enforceable against and binding upon, and shall not be

         subject to rejection or avoidance by, any chapter 7 or chapter 11 trustee appointed in the Chapter


01:23689772.323
882993.1
         172746.1                                            17
                                                             17
                          Case 18-12012-LSS      Doc 394-1      Filed 11/20/18   Page 19 of 23



         11 Cases. Further, nothing contained in any plan of reorganization (or liquidation) confirmed in

         these Chapter 11 Cases or any order confirming any plan of reorganization (or liquidation) or

         any other order entered in these Chapter 11 Cases shall conflict with or derogate from the

         provisions of the APA or the terms of this Order.

                    28.     26. The APA and any related agreements, documents, or other instruments

         contemplated thereby may be amended by the Debtors and the Buyer in a writing signed by such

         parties without further order of the Court, provided that any such amendment does not have a

         material adverse effect on the Debtors or the Debtors’ estates.

                    29.     Home Again. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of September 20, 2016 (as amended, the “Home Again Acquisition Agreement”)

         between BBG Home Again LLC (“BBG”) and Debtor Open Road Films, LLC (“ORF”), BBG

         licensed to ORF certain rights and interests in the film, Home Again (the “Licensed Rights”).

         BBG has agreed to amend the Home Again Acquisition Agreement for consideration as agreed

         to between BBG and Buyer, payable as follows: (i) Buyer shall pay to the Guilds, on behalf of

         BBG as an advance under the Home Again Acquisition Agreement, the Cure Amount owing on

         account of Guild Residuals for Home Again, and (ii) Buyer shall pay to BBG such amounts as

         may be due and payable to BBG under the Home Again Acquisition Agreement, if any, pursuant

         to an amended allocation of future gross receipts as agreed to between the parties. The definitive

         documentation necessary to implement this paragraph will be finalized prior to the Closing. At

         Closing, provided that the definitive documentation is in a form reasonably acceptable to

         Debtors, ORF will assume the Home Again Acquisition Agreement (as amended) and assign it to

         the Buyer pursuant to Section 365 of the Bankruptcy Code. This Court will retain jurisdiction

         over disputes related to the finalization of the definitive documentation. In the event that


01:23689772.323
882993.1
         172746.1                                          18
                                                           18
                          Case 18-12012-LSS       Doc 394-1       Filed 11/20/18    Page 20 of 23



         definitive documentation is not finalized, the Buyer may, in its discretion, remove from the

         schedule of Assumed Contracts any contract related to the Exploitation of Home Again, and

         upon removal such contract shall be deemed an Excluded Asset.

                    30.     [TBI: paragraphs outlining agreements with: (i) Endgame/Happy Pill, (ii) Loft

         International; (iii) Redrover Co., Ltd; (iv) Comerica Entertainment Group; (v) Omnilab Media

         Pty. Ltd.; (vi) East West Bank; (vii) Promise Distribution, LLC; (viii) LD Entertainment, LLC;

         and (ix) Showtime Networks, Inc.].

                    31.     Notwithstanding any other provision in this Order, non-Debtor licensees that are

         parties to executory contracts not being assumed shall maintain their rights pursuant to section

         365(n) of the Bankruptcy Code (if any), provided however that, except for payments that were

         already paid to Debtors prior to the Closing Date pursuant to the terms of such rejected contracts,

         any payments due and payable on account of the Exploitation of any of the Purchased Titles

         under any such rejected contracts, including royalty payments under section 365(n)(2)(B) of the

         Bankruptcy Code, shall be deemed Purchased Assets and such payments shall be due and

         payable directly to the Buyer.

                    32.     27. The failure to include specifically any particular provision of the APA in this

         Order shall not diminish or impair the effectiveness of such provision, it being the intent of the

         Court that the APA be authorized and approved in its entirety.

                    33.     28. To the extent of any inconsistency between the provisions of this Order, the

         APA, and any documents executed in connection therewith, the provisions contained in the

         Order, the APA, and any documents executed in connection therewith shall govern, in that order.

                    34.     29. Notwithstanding the provisions of Bankruptcy Rule 6004(g) and 6006(d), this

         Order shall be effective and enforceable immediately and shall not be stayed.


01:23689772.323
882993.1
         172746.1                                            19
                                                             19
                          Case 18-12012-LSS       Doc 394-1      Filed 11/20/18    Page 21 of 23



                    35.     30. This Court shall retain exclusive jurisdiction and power to, among other

         things, interpret, implement, and enforce the terms and provisions of this Order, the Sale

         Transaction, and the APA, all amendments thereto and any waivers and consents thereunder, and

         each of the agreements executed in connection therewith and the transactions contemplated

         thereby.

         Dated: November ____, 2018
                Wilmington, Delaware


                                                      Laurie Selber Silverstein
                                                      United States Bankruptcy Judge




01:23689772.323
882993.1
         172746.1                                           20
                                                            20
                    Case 18-12012-LSS   Doc 394-1    Filed 11/20/18   Page 22 of 23



                                           EXHIBIT A

                                               APA




01:23689772.123
882993.1
01:23689772.3

         172746.1
                    Case 18-12012-LSS   Doc 394-1   Filed 11/20/18   Page 23 of 23



                                           EXHIBIT B

                                           Cure Amounts




01:23689772.123
882993.1
01:23689772.3

         172746.1
